UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 Commission File Number 000-49709 CARDIFF INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Colorado 84-1044583 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16255 Ventura Boulevard, Suite 525, Encino, CA 91436 (Address of principal executive offices) (818) 879-9722 (Registrant's telephone no., including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: No Par Value Common Stock Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definitions of ‘‘accelerated filer,” “large accelerated filer,’’ and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Common Stock outstanding at September 30, 2010, 57,898,408 shares of no par value Common Stock. FORM 10-Q CONSOLIDATED FINANCIAL STATEMENTS AND SCHEDULES CARDIFF INTERNATIONAL, INC. For the Quarter September 30, 2010 The following financial statements and schedules of the registrant are submitted herewith: PART I - FINANCIAL INFORMATION Page of Form 10-Q Item 1. Financial Statements: Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 – 4 Condensed Consolidated Statements of Shareholders’ Equity (Deficit) 5 Notes to Condensed Consolidated Financial Statements 6– 18 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures, Evaluation of Disclosure Controls and Procedures 24 PART II - OTHER INFORMATION Page Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2, 2001 (DATE OF INCEPTION) THROUGH SEPTEMBER 30, 2010 (UNAUDITED) 2 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, 2001 (DATE OF INCEPTION) THROUGH SEPTEMBER 30, 2010 (UNAUDITED) 3 - 4 CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (DEFICIT) (UNAUDITED) 5-6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7-14 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 ASSETS 9/30/2010 12/31/2009 CURRENT ASSETS Cash and cash equivalents $ $ Advances to Employees TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Computer equipment Patents and trademarks - Accumulated depreciation and amortization ) ) PROPERTY AND EQUIPMENT, NET OTHER ASSETS Deposits TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accounts payable, related party Interest payable Accrued officer's salaries - Accrued payroll taxes Current portion of settlement payable, shareholder - Derivative liability Due to officers Advance from International Card Establishment, Inc. Note payable - Legacy Investors Note payable - Maricopa Equity Management Note payable, unrelated party Note payable, convertible, unrelated party, net of discount of $166,667 - Current portion of notes payable, related-party, convertible Current portion of notes payable, related-party TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Settlement payable, shareholder - Note payable, related-party, convertible Notes payable, related-party, net of discount of $100,000 and $118,750, respectively TOTAL LIABILITIES SHAREHOLDERS' DEFICIT Common Stock, No Par Value; 60,000,000 shares authorized; 57,898,408 and 55,799,517 shares issued and outstanding Additional paid-in capital ) Deficit accumulated during the development stage ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ Prepared without audit. See notes to condensed consolidated financial statements. 1 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 AUGUST 29, 2001 (DATE OF INCEPTION) THROUGH SEPTEMBER 30, 2010 August 29, 2001 (Date of Inception) Three Months Ended Sept. 30, Nine Months Ended Sept. 30, through September 30, 2010 REVENUE $ 85 $ COST OF SALES - GROSS PROFIT 85 OPERATING EXPENSES: Consulting and outside services Advertising - Legal services - Rent - Guaranteed payments - Officers' salaries Salaries and wages - Other operating expenses TOTAL OPERATING EXPENSES NET LOSS FROM OPERATIONS ) OTHER INCOME AND (EXPENSES) Sublease rental income - Interest income - Change in value of derivative liability ) Other miscellaneous income (expense) - - - ) Interest expense ) TOTAL OTHER INCOME (EXPENSE) NET LOSS $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding Prepared without audit. See notes to condensed consolidated financial statements 2 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 AUGUST 29, 2001 (DATE OF INCEPTION) THROUGH SEPTEMBER 30, 2010 August 29, 2001 (Date of Inception) Nine Months Ended Sept. 30, through September 30, 2010 CASH FLOW FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization - Loss on disposal of property and equipment - Amortization of loan discount Stock-based compensation - Change in value of derivative liability Issuance of common stock for loan costs - - Issuance of warrants for services - Issuance of warrants as loan costs - - Issuance of common stock for services - Gain on settlement of accounts payable - - ) (Increase) decrease in: Advances to employees - - ) Deposits - - ) Increase (decrease) in: Accounts payable and accrued expenses Accrued officers' salaries Interest payable Settlement payable ) - ) NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOW FROM INVESTING ACTIVITES Acquistion of property and equipment ) - ) NET CASH USED IN INVESTING ACTIVITIES ) - ) CASH FLOW FROM FINANCING ACTIVITIES Proceeds from shareholder advances Repayments of shareholder advances ) ) ) Proceeds from ICE advance - - Proceeds from note payable-Legacy Investors - - Proceeds from note payable-Maricopa Equity Management - - Proceeds from convertible notes payable, related party - Proceeds from note payable, unrelated party - Proceeds from notes payable, convertible, unrelated party - Proceeds from notes payable, related-party Repayments of notes payable, related-party ) - ) Proceeds from sale of common stock Write-off of payable - Book overdraft - - - NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH CASH AT BEGINNING OF THE PERIOD - CASH AT END OF THE PERIOD $ $ $ SUPPLEMENTAL DISCLOSURE Interest paid in cash $ $ $ Prepared without audit. See notes to condensed consolidated financial statements. 3 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 AUGUST 29, 2001 (DATE OF INCEPTION) THROUGH SEPTEMBER 30, 2010 NON-CASH ACTIVITIES During the nine months ended September 30, 2010, the Company entered into a separation agreement with an officer and shareholder of the Company whereby the Company agreed to pay the shareholder $90,000 and the shareholder agreed to forgive the balance due to him, including accrued salaries, of $387,664. During the year ended December 31, 2009, the Company converted $35,711 owed to an officer into equity. During the year ended December 31, 2008, the Company issued 1,154,380 shares of common stock for the settlement of $130,945 payable to a related party. As a result the company recorded a gain on settlement of accounts payable of $23,435. Accrued interest in the amounts of $0, $1,819 and $158,261 were capitalized to shareholder advances for the nine months ended September 30, 2010 and 2009, and for the period from August 29, 2001 (inception) through September 30, 2010, respectively. Repayments of advances to shareholders includes payments of capitalized interest. During the year ended December 31, 2005, convertible debt in the amount of $1,098,699 plus the related accrued interest of $39,330 was converted into 998,635 shares of common stock. Out of the $1,000,000 debentures from Legacy Investors, $106,572 was used to pay loan related fees, and $442,000 remained in an escrow account at December 31, 2004.During the year ended December 31, 2005, the escrow funds were returned to Legacy Investors. Prepared without audit. See notes to condensed consolidated financial statements. 4 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (DEFICIT) (UNAUDITED) Additional Common Stock Paid in Accumulated Shares Amount Capital Deficit Total BALANCE, AUGUST 29, 2001 (Date of Inception) - $
